
	
		II
		110th CONGRESS
		2d Session
		S. 3692
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To rescind Treasury Notice 2008–83.
	
	
		1.Rescission of Treasury Notice
			 2008–83Treasury Notice
			 2008–83 (suspending the rule in section 382 of the Internal Revenue Code of
			 1986 that disallows use of a net unrealized built-in loss for financial
			 institutions) is considered null and void and of no effect. The Internal
			 Revenue Code of 1986 shall be applied and administered as if Treasury Notice
			 2008–83 had never been issued.
		
